Citation Nr: 1720665	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected headaches. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from August 2004 to November 2005 with service in Iraq from October 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that, in relevant part, granted service connection for headaches and assigned an initial noncompensable disability rating, as to which the Veteran disagreed.  This appeal ensued.  

In August 2011, the Veteran appeared and testified at a hearing before the RO.  The transcript of the hearing is associated with the claims file.  In May 2014, the Board remanded the Veteran's claim for additional development.  In August 2015, the Veteran's appeal was returned to the Board at which time it issued a decision denying a compensable disability rating for the Veteran's service-connected headaches.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's August 2015 decision and remanded the Veteran's appeal to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2017, additional VA treatment records were associated with the Veteran's claims file for the period of April 2015 to April 2017 that were not previously of record at the time the Board issued its August 2015 decision.  The Board finds that these treatment records appear to indicate a worsening of the Veteran's service-connected headache condition from the prior evidence, especially since the last VA examination conducted in February 2015.  Specifically, these treatment records indicate the Veteran's headaches may now have a migrainous aspect to them that was not previously there.  Previously the Veteran had only reported experiencing nausea with severe headaches.  At the last two VA examinations conducted in July 2014 and February 2015, it was noted he reported nausea and sensitivity to light.  However, the February 2015 VA examiner specifically stated that the Veteran did not have migraine headaches.  

However, these new VA treatment records show the Veteran's primary care physician described his headaches as "migrainous" in June 2015 and June 2016.  He was prescribed a low-dose magnesium in June 2015 to decrease the recurrence of headaches in June 2015.  A muscle relaxer and Topomax was added to that in June 2016.  In November 2016, the Veteran underwent a Neurology consultation at which he reported to the nurse having migraines twice weekly with light and sound sensitivity in addition to having chronic daily tension type headaches contributed to by his neck problems.  He reported to the neurologist that his headaches start in the back of his head and move forward to bifrontal temporal are with various intensity from 6/10 to 10/10.  He reported having headaches at least 15 days per month with 5 to 6 big headache attacks per month.  The big headaches are associated with nausea, photophobia and phonophobia.  Without treatment, they last several hours to one day.  He denied aura before his headache attacks but said that he will have neck stiffness.  On further questioning, he said that he has had longstanding neck pain and numbness in the left arm for many hears.  He has had radiofrequency treatment for this.  The assessment was chronic headaches with migraine features and chronic neck pain status post radiofrequency treatments.  He was prescribed Imitrex in addition to his other medications.  

A March 2017 Neurology note shows the Veteran's report of his headaches starting in the back of his head and radiating to the forehead where previously he had denied that his headaches affected his forehead.  He was diagnosed to have bilateral occipital neuralgias, in addition to tension muscle headaches, and underwent bilateral occipital nerve block.  

Given this evidence of additional symptoms indicating a worsening in the Veteran's service-connected headaches since the Veteran's last VA examination, the Board finds that VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his headache disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). Thus, the Board has no discretion and must remand this claim.

In addition, as previously mentioned, in September 2016, the Court remanded the Veteran's claim pursuant to a JMR for the Board to take appropriate action.  Although the parties did not agree that the Board necessarily needed to remand for any additional development, the parties agreed that remand was warranted because the Board failed to discuss whether the Veteran's testimony at the August 2011 that he rested one day a weekend and that he would "lay in bed ... flat on [his] back" due to his headaches was equivalent to prostrating attacks.  

As the Board is already seeking a VA examination on remand, it sees no harm in seeking a medical opinion to assist in it in determining whether the Veteran's testimony, when considered along with other evidence of record at that time demonstrates that the Veteran was having prostrating attacks at that time due to his service-connected headaches.  The Board acknowledges that the rating criteria in Diagnostic Code 8100 does not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  Moreover, the VA Adjudication Manual defines "prostrating" as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, Part III.iv.4G.7.b.  

The Board further notes that the medical evidence around that time includes VA and private treatment records relating mostly to the Veteran's neck disability with coinciding treatment for his headaches.  There is also a February 2011 VA examination related to the neck and headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file any outstanding, relevant treatment records, including VA treatment records since April 2017, including any VistA records relating to fee basis treatment for the Veteran's service-connected neck and headache disabilities.  

2.  After the development in paragraph 1 has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA headaches examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions and opinions.

a. Please ascertain the current severity of the Veteran's service-connected headaches and specifically describe any loss of functioning.  All necessary tests and studies should be conducted. The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, including episodes of prostrating attacks of migraine of nonmigraine headaches.  
b. After reviewing the Veteran's August 2011 testimony and the VA and non-VA medical records, please provide a medical opinion as to whether the Veteran's testimony in August 2011 that, on the weekends when he does not have to work, he will take his medication and "go lay in bed ... flat on [his] back" and that he spends 50 percent of the time, or one day a weekend, doing so, is the equivalent of or consistent with having prostrating attacks of migraine or nonmigraine headaches.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicated the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




